Citation Nr: 0011613	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1972.

This appeal arose from a March 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from peptic ulcer disease which can be related to 
his period of service.


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
peptic ulcer disease as it was first diagnosed in service.  
He stated that this condition was diagnosed in 1970 at the 
Balboa Naval Hospital and that he was given Maalox as 
treatment.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war and a peptic ulcer becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a).  A well grounded 
claim is one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service connection.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claim is well 
grounded, as required by Robinette v, Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.  This is because, 
despite the fact that the evidence shows the current 
existence of a disability, there is no evidence of the 
claimed disease in service and no indication of a 
relationship between the current disability and his period of 
service.

The objective evidence of record included the service medical 
records, which made no mention of any complaints of or 
treatment for a peptic ulcer.  The veteran has stated that he 
was treated at the Balboa Naval Hospital for this disease.  
The RO contacted this facility, which replied in July 1997 
that they had no records pertaining to the veteran, since 
they had all been retired to the National Personnel Records 
Center (NPRC)  However, the NPRC had stated in December 1996 
that all available records had already been provided.  
Therefore, there is no objective record of any treatment for 
peptic ulcers in service.

The Board notes that the veteran's representative has 
asserted that the claim is supported by  notes in the service 
medical treatment records which refer to "GI upset" and 
"bleeding very bad at the rectum."  However, the rectal 
bleeding was assessed in August and September 1970 as 
hemorrhoids, and a proctosigmoidoscope in September 1970 
revealed an anal ulcer.  Thus, these records do not support 
the contention that the veteran had peptic ulcers in service.

VA outpatient treatment records noted in February 1977 the 
veteran's vague history of peptic ulcer disease and 
referenced old duodenal bulb scarring in a work-up the 
previous month.  A June 1981 upper gastrointestinal series 
was consistent with duodenal ulceration, although no active 
crater was present.  In January 1983, a history of peptic 
ulcer disease since 1976 was noted.  From September 10 to 16, 
1996, he was hospitalized at a VA facility for 
gastrointestinal bleeding secondary to a peripyloric ulcer.  
In October 1996, he was re-hospitalized for recalcitrant 
peptic ulcer disease, for which he underwent a vagotomy and 
an antrectomy.  At that time, the presence of this disease 
since 1970 was noted, apparently based on reports by the 
veteran.

The objective evidence of record has clearly established the 
existence of a current disability, namely peptic ulcer 
disease.  However, there is no indication that this disease 
was present during service.  The service medical records do 
not establish the existence of peptic ulcer disease.  It is 
noted that the veteran provided a history during his October 
1996 VA hospitalization of the presence of this disease since 
1970, that is, since service.  However, the bare 
transcription of lay history, without any medical comment by 
the examiner, is not transformed into competent medical 
evidence, as required for the veteran's service connection 
claim to be well grounded, merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Moreover, there is no other 
competent medical opinion which relates his currently 
diagnosed peptic ulcer disease to his period of service.  As 
a consequence, it is found that the veteran has failed to 
establish that his claim for service connection is well 
grounded.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for peptic ulcer disease is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

